DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 07/01/2022. The examiner acknowledges the amendments to claims 1, 4, 7, 10 – 11, 13, 15, 17, and 20. Claims 2 – 3 and 16 are cancelled. Claims 1, 4 – 15, and 17 - 20 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 7, filed 07/01/2022, with respect to the objections to claims 7 and 20 and USC 112(b) rejections of claims 11 and 13 have been fully considered and are persuasive.  The objections to claims 7 and 20 and USC 112(b) rejections of claims 11 and 13 have been withdrawn. 
Applicant’s arguments, see pg 9, filed 07/01/2022, with respect to the USC 102 and 103 rejections of claims 1, 4 – 15, and 17 - 20 have been fully considered and are persuasive.  The USC 102 and 103 rejections of claims 1, 4 – 15, and 17 - 20 have been withdrawn. 

Allowable Subject Matter
Claims 1, 4 – 15, and 17 - 20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 15 are allowable because they comprise allowable subject matter comprising an adapter comprising a second adapter end removably connectable with a first mixer end of a mixer. The closest prior art of record, US 20160262679 A1 to Ivonsevic, et al. (hereinafter Ivonsevic) teaches a first adapter end of an adapter (outer shield 38) which is removable from a cap (closure 14) [0039] (Fig 5C). However, Ivonsevic does not teach a second adapter end of the adapter is removably connectable with a first mixer end of a mixer (16) [0027].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4653511 A, RU 2509533 C2, and DK 151685 B are mentioned because they disclose fluid collecting systems comprising mixers in fluid communication with collection chambers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791